FiLEO
                                                           COURT OF APPEALS DIV
                                                            STATE Or WASrllKGTCfi

                                                            2013 JUL-8 AH 9= 3U




 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION ONE

STATE OF WASHINGTON,
                                                 No. 68957-6-I
                     Respondent,

             v.                                  UNPUBLISHED OPINION

D. N.,
DOB: 07/27/1996,

                    Appellant.                   FILED:     JUL " 8 2013


       Per Curam—Juvenile D.N. appeals his conviction for first degree unlawful

possession ofa firearm, arguing that the predicate offense ofattempted
residential burglary is not a "serious offense" as required by RCW 9.41.040(1)(a).

We affirm.

       D.N.'s argument requires statutory interpretation, which is an issue oflaw
we review de novo. City of Seattle v. Burlington N. R.R. Co., 145 Wn.2d 661,

665, 41 P.3d 1169 (2002). To interpret a statute, we first look to the statute's
plain language. State v. Velasquez, 176 Wn.2d 333, 336, 292 P.3d 92 (2013). If
the plain language is unambiguous, our inquiry ends. Velasquez, 176 Wn.2d at

336.
No. 68957-6-1/2


       Unlawful possession of a firearm in the first degree requires a previous

conviction for "any serious offense as defined in this chapter." RCW

9.41.040(1 )(a). The statutory definition of "serious offense" includes "any of the

following felonies or a felony attempt to commit any of the following felonies, as

now existing or hereafter amended: (a) Any crime of violence." (Emphasis

added.) RCW 9.41.010(16)(a). The same statute defines "crime of violence" as

       [a]ny of the following felonies, as now existing or hereafter
       amended: Any felony defined under any law as a class A felony or
       an attempt to commit a class A felony, criminal solicitation of or
       criminal conspiracy to commit a class A felony, manslaughter in the
       first degree, manslaughter in the second degree, indecent liberties
       if committed by forcible compulsion, kidnapping in the second
       degree, arson in the second degree, assault in the second degree,
       assault of a child in the second degree, extortion in the first degree,
       burglary in the second degree, residential burglary, and robbery
       in the second degree.

RCW9.41.010(3)(a).

       D.N. argues that only attempts, solicitations and conspiracies to commit
class A felonies are included in the definition of "crime of violence." Because

residential burglary is a class Bfelony, he concludes attempted residential
burglary does not qualify as a "crime of violence" and cannot be a "serious
offense." But D.N. ignores the plain language of RCW 9.41.010(16)(a), which
defines "serious offense" as "felonies or a felony attempt to commit" any "crime

ofviolence." RCW 9.41.010(16)(a) (emphasis added). As established above,
residential burglary is a "crime of violence." Attempted residential burglary is also
a class Cfelony. RCW9A.28.020(3)(c), RCW 9A52.025(2). Therefore, the
specific incorporation of felony attempt to commit "crimes of violence" brings
attempted residential burglary under the umbrella of"serious offense." Because

                                          2
No. 68957-6-1/3



attempted residential burglary is a "serious offense," it can serve as a predicate

for first degree unlawful possession of a firearm.

       Affirmed.


                     For the court:




                                             A-ue
                                                       ^V